Exhibit 10.16

 

PROMISSORY NOTE (“NOTE”) - 0% SIMPLE INTEREST

 

 

$500

9/23/2020

 

 

For VALUE RECEIVED, SYBLEU INC. (“Borrower”) promises to pay to David R. Koos
(“Lender”) the principal sum of $500 with no interest to accrue on the balance.
The said principal shall be payable in lawful money of the United States of
America at the demand of the Lender. This Note may be prepaid in whole or in
part at any time without premium or penalty. The Borrower hereby waives any
notice of the transfer of this Note by the Lender or by any subsequent holder of
this Note, agrees to remain bound by the terms of this Note subsequent to any
transfer, and agrees that the terms of this Note may be fully enforced by any
subsequent holder of this Note. All terms and conditions of this Note shall be
interpreted under the laws of the state of California and venue shall be the
state of California.

 

 

SYBLEU INC.( Borrower)

 

By:/s/ David R Koos

 

CHAIRMAN AND CEO

 

Accepted By:

 

DAVID R KOOS (Lender)

 

By:/s/ David R. Koos

 

DAVID R. KOOS

 

 

